DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2016/0349240 A1) in view of Tsumura et al. (US 2017/0358081 A1).

Regarding claim 2, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach the evaluation method according to claim 1, wherein a spatial region surrounded by a closed surface having spatial connectivity is counted as one structure identified in the stereoscopic data (see Tsumura et al. [0036]-[0037], [0043]-[0047], [0054]-[0055]; and Figs. 2A-2C, 3).
Regarding claim 3, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach the evaluation method according to claim 1, wherein the tomography is performed using optical coherent tomography technique (see Fujimoto et al. [0039]).
Regarding claim 4, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach the evaluation method according to claim 1, wherein the tomography is performed several times at time intervals, and the count is made for each stereoscopic data resulting from corresponding imaging (see Tsumura et al. [0031], [0063]).
Regarding claim 5, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach a method of evaluating medicinal effects of a chemical, the method comprising: administering the chemical to be evaluated to a cultured three-dimensional cell-based structure (see Fujimoto et al. [0036]); evaluating the three-dimensional cell-based structure with the administered chemical using the evaluation method according to claim 1 (see rejection of claim 1 above); and determining the medicinal 
Regarding claim 6, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach the method according to claim 5, wherein at least one of the total area and total volume of structures is calculated based on stereoscopic data, and the medicinal effect of a chemical is determined based on a result of the calculation and a result of the count of structures (see Tsumura et al. [0036]-[0037], [0043]-[0047], [0054]-[0055]; and Figs. 2A-2C, 3).
Regarding claim 7, Fujimoto et al. (‘240) in view of Tsumura et al. (‘081) teach the evaluation method according to claim 2, wherein the tomography is performed using optical coherent tomography technique (see Fujimoto et al. [0039]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARK D REMALY/Primary Examiner, Art Unit 3793